DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In respond to 35 USC 112b, the rejection of 35 USC 112b has been withdrawn in light of claim amendment.

In respond to 35 USC 103, filed 12/15/2021, Regarding claims 1 and 11 and their respective dependent, the argument of the references “a baseboard management controller separate from the at least one processor, wherein the baseboard management controller to apply a key derivation function based on the second value to generate a shared secret”. 
Applicant’s argument has been considered but are moot, because the newly recited amendment does not rely on the newly recited reference being applied to the prior rejection of record or any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “A computing device comprising: at least one processor; a memory; a plurality of registers, wherein”. These elements are inactive and they are not cooperating with each other. It would appear just the register is performing the function of the claim.  Appropriate correction is required.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pinder (US 20110013773), Jreij et al. (US 20190042754, hereinafter Jreij) and in further view of Ferguson et al. (US 20150082048, hereinafter Ferguson).

Re. claim 1, Pinder discloses a computing device comprising: at least one processor (Pinder discloses processor [0009]); memory (Memory [0019]); a plurality of registers (plurality of register [0027]), wherein: responsive to an initialization of the computing device, a given register of the plurality of registers being set to a first value; (a register 420 and a register 440 capable of storing input values and transmitting stored values. When the state machine may be initialized, register 420 may store a value input from a value generator 410 [0032]. value generator 430 may generate a value to initialize register 440 [0033]), at a first later time after the given register is set to the first value, the given register being set from the first value to a second value; at a second later time after the first later time, the given register being set from the second value to a third value (loading a first register with the first input value; generating a second input value; loading a second register with the second input value; updating the first register and the second register at the same time, where the step of updating comprises: applying a first update function to the current value of the second register to determine a third input value; applying an XOR function to the third input value and a fixed string to determine a fourth input value, wherein the fixed string contains a legal notice; incrementing an offset to the fixed string; storing the fourth input value in the first register; applying a second update function to the current values of the first register and the second register to determine a fifth input value; storing the fifth input value in the second register; repeating the step of updating the first register and the second register a predetermined number of times; and outputting the value of the second register as the key [Abstract] [0008] [0026-0031]. Scrambling key 110 may be changed at fixed intervals of time, such as every few seconds, to maintain a secure system [0014] (multiple values are changed at a fixed time). The state machine may be stepped by simultaneously updating the current values of register 420 and register 440 [0032-0033]).
Although Pinder discloses shared secret and value, Pinder does not explicitly teach but Jreij teaches a baseboard management controller separate from the at least one processor (Jreij teaches cryptographic values 334a-n are utilized by processor 102 and/or BMC 144 during a boot of IHS 100 [0038]. Figure 1 #102 processor and BMC #144), wherein the baseboard management controller to apply a key derivation function based on the second value to generate a shared secret (Jreij teaches BMC 144 retrieves the cryptographic value of that image (UEFI image 306b). BMC 144 may then apply, to the UEFI image 306b, a same cryptographic algorithm (e.g., a SHA-1 cryptographic hash function) that was originally used to calculate cryptographic value 334b to generate a second cryptographic value [0043] [0038]. Figs 3 and 5 (along with corresponding text)).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by Pinder to include a baseboard management controller separate from the at least one processor, wherein the baseboard management controller to apply a key derivation function based on the second value to generate a shared secret as disclosed by Jreij. One of ordinary skill in the art would have been motivated for the purpose of authenticating images (Jreij [0043]).
Although the combination of Pinder-Jreij discloses changing multiple values at a fixed time, the combination of Pinder-Jreij do not explicitly teach but Ferguson teaches wherein the first later time and the second later time occur during a boot process of the computing device (Ferguson teaches An application identity key is derived for each stage of a boot process of the computing device 102 (e.g., a process performed by the boot loader 116). Each stage of the boot process may load and/or execute a component (e.g., an application or other data), derive an application identify key for the sequence of application identity keys 208, delete a preceding application identity key of the sequence of application identity keys 208, and then launch a next stage of the boot process. This may continue any number of times through all stages of the boot process (changing values occur during boot process) [42]. A security configuration of the TrEE loader 120 has been updated "n" times, and a TrEE loader encryption key has been generated for each of the TrEE loader values 1-n corresponding to the security configurations of the TrEE loader [60] Figs. 2 and 3).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by the combination of Pinder-Jreij to include wherein the first later time and the second later time occur during a boot process of the computing device as disclosed by Ferguson. One of ordinary skill in the art would have been motivated for the purpose of allow an authorized attack to be isolated within a level and avoid replacing all keys (Ferguson [61]).

Re. claim 2, the combination of Pinder-Jreij-Ferguson teach the computing device of claim 1, wherein the memory includes a location that is set to a fourth value, changed to a fifth value at a third later time after the second later time, the shared secret is further based on the fourth value (Pinder discloses loading a first register with the first input value; generating a second input value; loading a second register with the second input value; updating the first register and the second register at the same time, where the step of updating comprises: applying a first update function to the current value of the second register to determine a third input value; applying an XOR function to the third input value and a fixed string to determine a fourth input value, wherein the fixed string contains a legal notice; incrementing an offset to the fixed string; storing the fourth input value in the first register; applying a second update function to the current values of the first register and the second register to determine a fifth input value; storing the fifth input value in the second register; repeating the step of updating the first register and the second register a predetermined number of times; and outputting the value of the second register as the key [Abstract] [0008] [0026-0031]. Scrambling key 110 may be changed at fixed intervals of time, such as every few seconds, to maintain a secure system [0014]. The registers may be defined locations in a memory associated with a key derivation system [0025] (multiple values are changed at a fixed time)). 
Although the combination of Pinder-Jreij discloses changing multiple values at a fixed time, Pinder-Oxford do not explicitly teach but Ferguson teaches the third later time occurs during the boot process of the computing device (Ferguson teaches An application identity key is derived for each stage of a boot process of the computing device 102 (e.g., a process performed by the boot loader 116). Each stage of the boot process may load and/or execute a component (e.g., an application or other data), derive an application identify key for the sequence of application identity keys 208, delete a preceding application identity key of the sequence of application identity keys 208, and then launch a next stage of the boot process. This may continue any number of times through all stages of the boot process (changing values occur during boot process) [42]. A security configuration of the TrEE loader 120 has been updated "n" times, and a TrEE loader encryption key has been generated for each of the TrEE loader values 1-n corresponding to the security configurations of the TrEE loader [60] Figs. 2 and 3), and wherein the computing device is handed over to a host operating system after the boot process completes (Ferguson teaches the TrEE core 122 may maintain the image identity operation key 210 and may continue to operate after the boot process is complete (e.g., including maintaining the image identity operation key 210) [45]. the computing device 102 may send the device identifier and the log of applications that have been loaded at any time [77]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by the combination of Pinder-Jreij to include wherein the third later time occurs during the boot process of the computing device and wherein the computing device is handed over to a host operating system after the boot process completes as disclosed by Ferguson. One of ordinary skill in the art would have been motivated for the purpose of allow an authorized attack to be isolated within a level and avoid replacing all keys (Ferguson [61]).

Re. claim 8, the combination of Pinder-Jreij-Ferguson teach the computing device of claim 1, Pinder does not explicitly teach but Jreij teaches wherein the derivation function is a one way hash function  (Jreij teaches BMC 144 retrieves the cryptographic value of that image (UEFI image 306b). BMC 144 may then apply, to the UEFI image 306b, a same cryptographic algorithm (e.g., a SHA-1 cryptographic hash function) that was originally used to calculate cryptographic value 334b to generate a second cryptographic value [0043] [0038]. Figs 3 and 5 (along with corresponding text)).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by Pinder to include wherein the derivation function is a one way hash function as disclosed by Jreij. One of ordinary skill in the art would have been motivated for the purpose of authenticating images (Jreij [0043]).

Re. claim 9, the combination of Pinder-Jreij-Ferguson teach the computing device of claim 1, Pinder does not explicitly teaches but Jreij teaches wherein the shared secret is used to subsequently decrypt and validate a firmware image (Jreij teaches the second boot image may initially be encrypted by an encrypting entity (e.g., a server or service provider) that utilizes a public key and is authenticated by decrypting the second image at IHS 100 via a private cryptographic key. Alternatively, the second image may initially be encrypted by an encrypting entity that utilizes a private key and is authenticated by decrypting the second image at IHS 100 via the public cryptographic key [0043]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by the combination of Cencini-Pinder to include wherein the shared secret is used to subsequently decrypt and validate a firmware image as disclosed by Jreij. One of ordinary skill in the art would have been motivated for the purpose of authenticating images to allow boot process (Jreij [0004]).

Re. claim 10, the combination of Pinder-Jreij-Ferguson teach the computing device of claim 1, wherein the shared secret is the unique for each of a plurality of computing systems (Pinder discloses key may be unique to each receiver on a given network [0016]), and wherein the shared second value is predicatable (Pinder discloses  one or more update functions on the values stored in the first and second registers such that the fixed string, the first value, and the second value are incorporated into an encryption key [0009], key contains a fixed string, fixed is predicatable)

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pinder (US 20110013773), Jreij et al. (US 20190042754, hereinafter Jreij), Ferguson et al. (US 20150082048, hereinafter Ferguson) and in further view of Chien (US 10489338).

Re. claim 3, the combination of Pinder-Jreij-Ferguson teach the computing device of claim 1, Although the combination of Pinder-Jreij-Ferguson discloses baseboard and register, the combination of Pinder-Jreij-Ferguson do not explicitly teach but Chien teaches wherein the at least one register is included in a baseboard management controller (Chien teaches the baseboard 130 also includes a platform logic controller 152. The platform logic controller 152 includes hardware registers that are connected to configuration inputs on the processor 134 [Col 6 lines 17-47]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by the combination of Pinder-Jreij-Ferguson to include wherein the at least one register is included in a baseboard management controller as disclosed by Chien. One of ordinary skill in the art would have been motivated for the purpose of reducing the modification of hardware registers (Chien [Col 6 lines 1-7]).

Re. claim 4, the combination of Pinder-Jreij-Ferguson teach the computing device of claim 1, the combination of Pinder-Jreij-Ferguson discloses baseboard and register, the combination of Pinder-Jreij-Ferguson do not explicitly teach but Chien teaches wherein the at least one register is included in a controller accessible to a baseboard management controller (Chien teaches the baseboard 130 also includes a platform logic controller 152. The platform logic controller 152 includes hardware registers that are connected to configuration inputs on the processor 134 [Col 6 lines 17-47]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by the combination of Pinder-Jreij-Ferguson to include wherein the at least one register is included in a baseboard management controller as disclosed by Chien. One of ordinary skill in the art would have been motivated for the purpose of reducing the modification of hardware registers (Chien [Col 6 lines 1-7]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pinder (US 20110013773), Jreij et al. (US 20190042754, hereinafter Jreij), Ferguson et al. (US 20150082048, hereinafter Ferguson) and in further view of Akimoto (US 20110243332).

Re. claim 5, the combination of Pinder-Jreij-Ferguson teach the computing device of claim 1, the combination of Pinder-Jreij-Ferguson do not explicitly teach but Akimoto teaches wherein the shared secret is the same for a plurality of computing systems (Akimoto teaches the monarch BMC 15-i executes the same key replication process to all [0101]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by the combination of Pinder-Jreij-Ferguson to include wherein the shared secret is the same for a plurality of computing systems as disclosed by Akimoto. One of ordinary skill in the art would have been motivated for the purpose of encrypting and decrypting information in a same manner (Akimoto [0128]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pinder (US 20110013773), Jreij et al. (US 20190042754, hereinafter Jreij), Ferguson et al. (US 20150082048, hereinafter Ferguson), and in further view of Moon et al. (US 20190163910 hereinafter Moon).

Re. claim 6, the combination of Pinder-Jreij-Ferguson teach the computing device of claim 1, Although the combination of Pinder-Jreij-Ferguson teaches decrypting the firm and authenticate, the combination of Pinder-Jreij-Ferguson do not explicitly teach but Moon teaches wherein the shared secret is used to authenticate or decrypt a firmware update (Moon teaches receiving, by the security memory loader, an encrypted normal firmware image including a firmware update code from the device security management server, wherein the received encrypted normal firmware image may be updated in the memory of the device [0023]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by the combination of Pinder-Jreij-Ferguson to include wherein the shared secret is used to authenticate or decrypt a firmware update as disclosed by Moon. One of ordinary skill in the art would have been motivated for the purpose of verifies the authentication and integrity of the firmware (Moon [0011]).

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cencini et al. (US 20170264493, hereinafter Cencini), Pinder (US 20110013773), Jreij et al. (US 20190042754, hereinafter Jreij) and in further view of Ferguson et al. (US 20150082048, hereinafter Ferguson).

Re. claim 11, Cencini discloses a non-transitory machine-readable storage medium storing instructions that, when executed by a physical processing element of a device (Cencini discloses a non-transitory computer readable storage medium that may have program instructions stored thereon that are executable by a computer processor [0184), cause the device to: 
cause the baseboard management controller to read a register (Cencini discloses BMC reads values from the register [0116] [0134];
the reading of the register by the baseboard management controller causes the baseboard management to read the second value (Cencini discloses these values may be read from registers associated with the corresponding electronic devices without interfacing with an operating system of the corresponding rack-mounted computing device 13, in some cases via a BMC [0134]. each computing device 13 may include a baseboard management controller [0116] Figure 2).
Although Cencini discloses changes of value of the register, Cencini does not explicitly teach but Pinder teaches responsive to an initialization of the computing device, a given register of the plurality of registers being set to a first value; (Pinder teaches a register 420 and a register 440 capable of storing input values and transmitting stored values. When the state machine may be initialized, register 420 may store a value input from a value generator 410 [0032]. value generator 430 may generate a value to initialize register 440 [0033]), at a first later time after the register is set to the first value, the register being set from the first value to a second value; at a second later time after the first later time, the register being set from the second value to a third value (Pinder teaches loading a first register with the first input value; generating a second input value; loading a second register with the second input value; updating the first register and the second register at the same time, where the step of updating comprises: applying a first update function to the current value of the second register to determine a third input value; applying an XOR function to the third input value and a fixed string to determine a fourth input value, wherein the fixed string contains a legal notice; incrementing an offset to the fixed string; storing the fourth input value in the first register; applying a second update function to the current values of the first register and the second register to determine a fifth input value; storing the fifth input value in the second register; repeating the step of updating the first register and the second register a predetermined number of times; and outputting the value of the second register as the key [Abstract] [0008] [0026-0031]. Scrambling key 110 may be changed at fixed intervals of time, such as every few seconds, to maintain a secure system [0014] (multiple values are changed at a fixed time). The state machine may be stepped by simultaneously updating the current values of register 420 and register 440 [0032-0033]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by Cencini to include responsive to an initialization of the computing device, a given register of the plurality of registers being set to a first value; at a first later time after the given register is set to the first value, the given register being set from the first value to a second value; at a second later time after the first later time, the given register being set from the second value to a third value as disclosed by Pinder. One of ordinary skill in the art would have been motivated for the purpose of maintaining secure system (Pinder [0014]).
Although the combination of Cencini-Pinder discloses shared secret and value, the combination of Cencini-Pinder do not explicitly teach but Jreij teaches a baseboard management controller separate from the at least one processor (Jreij teaches cryptographic values 334a-n are utilized by processor 102 and/or BMC 144 during a boot of IHS 100 [0038]. Figure 1 #102 processor and BMC #144), wherein the baseboard management controller to apply a key derivation function based on the second value to generate a shared secret (Jreij teaches BMC 144 retrieves the cryptographic value of that image (UEFI image 306b). BMC 144 may then apply, to the UEFI image 306b, a same cryptographic algorithm (e.g., a SHA-1 cryptographic hash function) that was originally used to calculate cryptographic value 334b to generate a second cryptographic value [0043] [0038]. Figs 3 and 5 (along with corresponding text)).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by the combination of Cencini-Pinder to include a baseboard management controller separate from the at least one processor, wherein the baseboard management controller to apply a key derivation function based on the second value to generate a shared secret as disclosed by Jreij. One of ordinary skill in the art would have been motivated for the purpose of authenticating images (Jreij [0043]).
Although the combination of Cencini-Pinder-Jreij discloses changing multiple values at a fixed time, the combination of Cencini-Pinder-Jreij do not explicitly teach but Ferguson teaches wherein the first later time and the second later time occur during a boot process of the computing device (Ferguson teaches An application identity key is derived for each stage of a boot process of the computing device 102 (e.g., a process performed by the boot loader 116). Each stage of the boot process may load and/or execute a component (e.g., an application or other data), derive an application identify key for the sequence of application identity keys 208, delete a preceding application identity key of the sequence of application identity keys 208, and then launch a next stage of the boot process. This may continue any number of times through all stages of the boot process (changing values occur during boot process) [42]. A security configuration of the TrEE loader 120 has been updated "n" times, and a TrEE loader encryption key has been generated for each of the TrEE loader values 1-n corresponding to the security configurations of the TrEE loader [60] Figs. 2 and 3).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by the combination of Cencini-Pinder-Jreij to include wherein the first later time and the second later time occur during a boot process of the computing device as disclosed by Ferguson. One of ordinary skill in the art would have been motivated for the purpose of allow an authorized attack to be isolated within a level and avoid replacing all keys (Ferguson [61]).

Re. claim 12, the combination of Cencini-Pinder-Jreij teach the non-transitory machine-readable storage medium of claim 11, Pinder further teaches wherein the device further includes a memory and the memory includes a location that is set to a fourth value and changed to a fifth value at a third later time and wherein the shared secret is based on the fourth value (Pinder teaches loading a first register with the first input value; generating a second input value; loading a second register with the second input value; updating the first register and the second register at the same time, where the step of updating comprises: applying a first update function to the current value of the second register to determine a third input value; applying an XOR function to the third input value and a fixed string to determine a fourth input value, wherein the fixed string contains a legal notice; incrementing an offset to the fixed string; storing the fourth input value in the first register; applying a second update function to the current values of the first register and the second register to determine a fifth input value; storing the fifth input value in the second register; repeating the step of updating the first register and the second register a predetermined number of times; and outputting the value of the second register as the key [Abstract] [0008] [0026-0031]. Scrambling key 110 may be changed at fixed intervals of time, such as every few seconds, to maintain a secure system [0014] (multiple values are changed at a fixed time)).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by Cencini to include responsive to an initialization of the computing device, a given register of the plurality of registers being set to a first value; at a first later time after the given register is set to the first value, the given register being set from the first value to a second value; at a second later time after the first later time, the given register being set from the second value to a third value as disclosed by Pinder. One of ordinary skill in the art would have been motivated for the purpose of maintaining secure system (Pinder [0014]).
Although the combination of Cencini-Pinder-Jreij discloses changing multiple values at a fixed time, the combination of Cencini-Pinder-Jreij do not explicitly teach but Ferguson teaches wherein the third later time occurs during the boot process of the computing device (An application identity key is derived for each stage of a boot process of the computing device 102 (e.g., a process performed by the boot loader 116). Each stage of the boot process may load and/or execute a component (e.g., an application or other data), derive an application identify key for the sequence of application identity keys 208, delete a preceding application identity key of the sequence of application identity keys 208, and then launch a next stage of the boot process. This may continue any number of times through all stages of the boot process (changing values occur during boot process) [42]. A security configuration of the TrEE loader 120 has been updated "n" times, and a TrEE loader encryption key has been generated for each of the TrEE loader values 1-n corresponding to the security configurations of the TrEE loader [60] Figs. 2 and 3).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by Pinder-Akimoto to include wherein the third later time occurs during the boot process of the computing device and wherein the computing device is handed over to a host operating system after the boot process completes as disclosed by Ferguson. One of ordinary skill in the art would have been motivated for the purpose of allow an authorized attack to be isolated within a level and avoid replacing all keys (Ferguson [61]).

Re. claim 13, the combination of Cencini-Pinder-Jreij teach the non-transitory machine-readable storage medium of claim 11, wherein the first register is included in or accessible by a baseboard management controller  (Cencini discloses these values may be read from registers associated with the corresponding electronic devices without interfacing with an operating system of the corresponding rack-mounted computing device 13, in some cases via a BMC [0134]. each computing device 13 may include a baseboard management controller [0116] Figure 2).  

Re. claim 14, the combination of Cencini-Pinder-Jreij teach the non-transitory machine-readable storage medium of claim 11, Pinder further teaches wherein the shared secret is unique for a plurality of computing systems (Pinder teaches key may be unique to each receiver on a given network [0016]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by Cencini to include wherein the shared secret is unique for a plurality of computing systems as disclosed by Pinder. One of ordinary skill in the art would have been motivated for the purpose of maintaining secure system (Pinder [0014]).

Re. claim 15, the combination of Cencini-Pinder-Jreij teach the non-transitory machine-readable storage medium of claim 11, the combination of Cencini-Pinde teach do not explicitly teach but Jreij teaches wherein a derivation function is used to create the shared secret, wherein the slow derivation function is a one way hash function (Jreij teaches BMC 144 retrieves the cryptographic value of that image (UEFI image 306b). BMC 144 may then apply, to the UEFI image 306b, a same cryptographic algorithm (e.g., a SHA-1 cryptographic hash function) that was originally used to calculate cryptographic value 334b to generate a second cryptographic value [0043] [0038]. Figs 3 and 5 (along with corresponding text)).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by the combination of Cencini-Pinder to include wherein a derivation function is used to create the shared secret, wherein the slow derivation function is a one way hash function as disclosed by Jreij. One of ordinary skill in the art would have been motivated for the purpose of authenticating images (Jreij [0043]).

Re. claim 16, the combination of Cencini-Pinder-Jreij teach the non-transitory machine-readable storage medium of claim 15, the combination of Cencini-Pinder do not explicitly teach but Jreij teaches wherein the shared secret is used to subsequently decrypt and validate a firmware image (Jreij teaches the second boot image may initially be encrypted by an encrypting entity (e.g., a server or service provider) that utilizes a public key and is authenticated by decrypting the second image at IHS 100 via a private cryptographic key. Alternatively, the second image may initially be encrypted by an encrypting entity that utilizes a private key and is authenticated by decrypting the second image at IHS 100 via the public cryptographic key [0043]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by the combination of Cencini-Pinder to include wherein the shared secret is used to subsequently decrypt and validate a firmware image as disclosed by Jreij. One of ordinary skill in the art would have been motivated for the purpose of authenticating images to allow boot process (Jreij [0004]).

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pinder (US 20110013773) in view of Oxford et al. (US 20170041302 hereinafter Oxford) and in further view of Ferguson et al. (US 20150082048 hereinafter Ferguson).

Re. claim 17, Pinder discloses a method comprising:19Attorney Docket No.: 90659712 (PDN0710227311) initializing, by a hardware processor of a computing device executing a platform firmware, the computing device, wherein: the initialization comprises setting the register to a first value (a register 420 and a register 440 capable of storing input values and transmitting stored values. When the state machine may be initialized, register 420 may store a value input from a value generator 410 [0032]. value generator 430 may generate a value to initialize register 440 [0033]); at a first later time after the register is set to the first value, the register being set from the first value to a second value; at a second later time after the first later time, the register being set from the second value to a third value (Pinder teaches loading a first register with the first input value; generating a second input value; loading a second register with the second input value; updating the first register and the second register at the same time, where the step of updating comprises: applying a first update function to the current value of the second register to determine a third input value; applying an XOR function to the third input value and a fixed string to determine a fourth input value, wherein the fixed string contains a legal notice; incrementing an offset to the fixed string; storing the fourth input value in the first register; applying a second update function to the current values of the first register and the second register to determine a fifth input value; storing the fifth input value in the second register; repeating the step of updating the first register and the second register a predetermined number of times; and outputting the value of the second register as the key [Abstract] [0008] [0026-0031]. Scrambling key 110 may be changed at fixed intervals of time, such as every few seconds, to maintain a secure system [0014] (multiple values are changed at a fixed time)); 
reading the second value (Pinder discloses processor programmed to perform: store the second value in the second register [0009]) reading the fourth value (Pinder discloses processor programmed to perform: storing the fourth input value in the first register (storing is interpreted as reading) [Abstract] [0008-0009]).
Although Pinder discloses shared secret and value, Pinder does not explicitly teach but Oxford teaches the hardware processor executing the platform firmware (Oxford teaches a CPU execution unit 120 which may be a processor core with an execution unit and instruction pipeline [0028]. ROM, RAM, and HD are computer memories for storing computer-executable instructions executable by the CPU [0123])generating a shared secret based on the second value and the fourth value using a slow derivation function including a one way hash function (Oxford teaches the key (Kh) is derived from a deviceID (or serial number) 1022 and the value of a Kh(N-1) (this value is interpreted as multiple values) register 1020. The value of a Kh(N-1) register 1020 is based on the hardware OTP secret (KhOTP) in Kh_otp register 1016 (second value) and the value in Kh Next register 1018 (fourth value). The output 1024 of the hash function block (e.g., HMAC) 1014 may be a new secret KhN, which is also used as the Kh Next register 1018 update input [0118]. Hash function block 410 may be a cryptographic one-way hash function [0061]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by Pinder to include generating a shared secret based on the second value and the fourth value using a slow derivation function including a one way hash function as disclosed by Oxford. One of ordinary skill in the art would have been motivated for the purpose of sharing of secret data in a secure manner for a connected device after it has been deployed in the field including the creation and sharing of secret data between endpoints (Oxford [0005]).
Although the combination of Pinder-Oxford discloses changing multiple values at a fixed time, the combination of Pinder-Oxford do not explicitly teach but Ferguson teaches wherein the first later time and the second later time, and the third later time occur during a boot process of the computing device (Ferguson teaches An application identity key is derived for each stage of a boot process of the computing device 102 (e.g., a process performed by the boot loader 116). Each stage of the boot process may load and/or execute a component (e.g., an application or other data), derive an application identify key for the sequence of application identity keys 208, delete a preceding application identity key of the sequence of application identity keys 208, and then launch a next stage of the boot process. This may continue any number of times through all stages of the boot process (changing values occur during boot process) [42]. A security configuration of the TrEE loader 120 has been updated "n" times, and a TrEE loader encryption key has been generated for each of the TrEE loader values 1-n corresponding to the security configurations of the TrEE loader [60] Figs. 2 and 3).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by the combination of Pinder-Oxford to include wherein the first later time and the second later time occur during a boot process of the computing device as disclosed by Ferguson. One of ordinary skill in the art would have been motivated for the purpose of allow an authorized attack to be isolated within a level and avoid replacing all keys (Ferguson [61]).

Re. claim 19, the combination of Pinder-Oxford-Ferguson teach the method of claim 17, Pinder further discloses wherein the shared secret is the unique for a plurality of computing systems (Pinder discloses key may be unique to each receiver on a given network [0016]).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pinder (US 20110010552), Oxford et al. (US 20170041302 hereinafter Oxford), Ferguson et al. (US 20150082048 hereinafter Ferguson) and in further view of Chien (US 10489338).

Re. claim 18, the combination of Pinder-Oxford-Ferguson teach the method of claim 17, Although Pinder-Oxford discloses changing multiple values at a fixed time, Pinder-Oxford do not explicitly disclose but Ferguson discloses wherein the computing device is handed over to a host operating system after the boot process completes (Ferguson teaches the TrEE core 122 may maintain the image identity operation key 210 and may continue to operate after the boot process is complete (e.g., including maintaining the image identity operation key 210) [45]. the computing device 102 may send the device identifier and the log of applications that have been loaded at any time [77]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by the combination of Pinder-Oxford-Ferguson Pinder-Oxford to include wherein the first later time and the second later time occur during a boot process of the computing device as disclosed by Ferguson. One of ordinary skill in the art would have been motivated for the purpose of allow an authorized attack to be isolated within a level and avoid replacing all keys (Ferguson [61]).
The combination of Pinder-Oxford-Ferguson do not explicitly teach but Chien teaches wherein the register is included in a baseboard management controller (Chien teaches the baseboard 130 also includes a platform logic controller 152. The platform logic controller 152 includes hardware registers that are connected to configuration inputs on the processor 134 [Col 6 lines 17-47]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by the combination of Pinder-Oxford-Ferguson to include wherein the at least one register is included in a baseboard management controller as disclosed by Chien. One of ordinary skill in the art would have been motivated for the purpose of reducing the modification of hardware registers (Chien [Col 6 lines 1-7]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pinder (US 20110010552), Oxford et al. (US 20170041302 hereinafter Oxford), Ferguson et al. (US 20150082048 hereinafter Ferguson) and in further view of Moon et al. (US 20190163910 hereinafter Moon).

Re. claim 20, the combination of Pinder-Oxford-Ferguson teach the method of claim 17, the combination of Pinder-Oxford-Ferguson do not explicitly teach but Moon teaches wherein the shared secret is used to authenticate a firmware (Moon teaches The secure memory loader of the service device 1 extracts key data, verifies the validity of the extracted key data, and decrypts the encrypted firmware stored in the specific area of the flash memory using the validated key data to verify the security of the firmware from the viewpoint of confidentiality after the self-security verification has passed [0069]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed by the combination of Pinder-Oxford-Ferguson to include wherein the shared secret is used to authenticate a firmware as disclosed by Moon. One of ordinary skill in the art would have been motivated for the purpose of verifies the authentication and integrity of the firmware (Moon [0011]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Crowley (US 20180157840) discloses during a boot process of a computing device, includes the actions of obtaining a secret key derived from device-specific information for the computing device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496        

/HARESH N PATEL/Primary Examiner, Art Unit 2496